Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species D (Fig. 4) in the reply filed on 11/18/2021 is acknowledged.
Claims 24 - 44 are under examination. 

Claim Objections
Claim 24 and 36 are objected to because of the following informalities:  
Claim 24, line 8, “when a parameter” should read “when the parameter”.  
Claim 36, “activating an illumination source” should read “activating the illumination source”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 24, 25, 28 and 29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mao et al. (US 2008/0319290 A1).

Regarding claim 24, Mao discloses a method for manipulating tissue in a surgical field (Abstract), comprising: 
inserting an elongate retractor shaft into the surgical field (Abstract, paragraphs [0006 & 9] disclose a retractor configured for use in surgical settings, e.g. spinal surgery, in which the retractor is placed in a surgical corridor and into a surgical field and paragraph [0093] further discloses a shaft ref. 335 along with paragraph [0142], ref. 508) ; 
manipulating tissue in the surgical field with a distal retraction tip of the elongate retractor shaft without appreciably severing the tissue (paragraph [0009] discloses a retractor tip configured to retract tissue and sense a physical parameter, e.g. oxygen, without substantially severing the tissue as this would alter the sensor readings.); 
monitoring at least one physiological parameter of tissue in or adjacent to the surgical field with a sensor disposed on the retraction tip (paragraph [0009] discloses a sensor on the tip); and 


Regarding claim 25, Mao discloses the method of claim 24, wherein inserting the elongate retractor shaft into the surgical field further comprises inserting the elongate retractor shaft into a deep access portal in a body of a patient (paragraphs [0006 & 0167] discloses the application of spinal surgery in which a tissue opening or deep access portal would be necessary for the tip to pass through to contact with a nerve or other features of the spinal column)  

Regarding claim 28, Mao discloses the method of claim 24, further comprising anchoring the distal retraction tip into a bone in the surgical field (paragraph [0104] discloses that the retractor may be used in surgical sites containing bone).  

Regarding claim 29, Mao discloses the method of claim 24, wherein monitoring at least one physiological parameter of tissue further comprises sensing at least one of a temperature, a pressure, a blood oxygen level, neuro conductivity, or combinations thereof (paragraph [0009] discloses an oximeter).  


Claim(s) 24 - 27, 29 - 32 and 36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lewis (US 3,888,117). 

Regarding claim 24, Lewis discloses a method for manipulating tissue in a surgical field (Abstract), comprising: 
inserting an elongate retractor shaft into the surgical field (Col. 1 discloses a brain retractor configured to physically contact the brain, therefore the retractor shaft refs. 13, 15 would be inserted into the surgical field oft the head and brain) ; 
manipulating tissue in the surgical field with a distal retraction tip of the elongate retractor shaft without appreciably severing the tissue (Col. 2, lines 21 - 35, disclose uses of the retractor without damaging tissue, e.g. non-stick characteristics); 
monitoring at least one physiological parameter of tissue in or adjacent to the surgical field with a sensor disposed on the retraction tip (Col. 3 discloses a pressure sensor ref. 15, Fig. 2B and show the sensor being located substantially through the shaft and the tip); and 
illuminating at least a portion of the surgical field with an illumination source disposed on the elongate retractor shaft when a parameter monitored by the sensor is outside a preset range (Col. 3, lines 33-36 & Col. 5, lines 20 - 40).

Regarding claim 25, Lewis discloses the method of claim 24, wherein inserting the elongate retractor shaft into the surgical field further comprises inserting the elongate retractor shaft into a deep access portal in a body of a patient (the tip, or distal curved end, of the retractor is configured to make contact with brain tissue, thus the 

Regarding claim 26, Lewis discloses the method of claim 24, further comprising delivering power from an internal power source to at least one of the illumination source and the sensor, wherein the internal power source is disposed within a handle portion of the elongate retractor shaft (Col. 3, lines 29 - 37, disclose a battery/power source ref. 35 located internally in the handle portion, see Fig. 2A).  

    PNG
    media_image1.png
    414
    576
    media_image1.png
    Greyscale


Regarding claim 27, Lewis discloses the method of claim 24, further comprising delivering power from a power source (ref. 35) to a signal processor located within the elongate retractor shaft; and delivering power from the signal processor to at least one of the illumination source and the sensor (Col. 4, lines 60 - 67 and Col. 5, lines 1 - 16 disclose the circuit which is powered by the battery and responds to pressure sensed by 

Regarding claim 29, Lewis discloses the method of claim 24, wherein monitoring at least one physiological parameter of tissue further comprises sensing at least one of a temperature, a pressure, a blood oxygen level, neuro conductivity, or combinations thereof (sensor ref. 15 is a pressure sensor).  

Regarding claim 30, Lewis discloses the method of claim 24, further comprising displaying an output of the sensor on a display disposed on a handle portion of the elongate retractor shaft (lights ref. 43 are configured to illuminate, and thus display, when a pressure limit is reached.  Fig. 1 shows the lights being located on a handle portion, see below).

    PNG
    media_image2.png
    447
    718
    media_image2.png
    Greyscale


inserting a retractor into the surgical field, the retractor having a handle portion on a proximal end of an elongate shaft and a retraction tip on a distal end of the elongate shaft (Col. 1 discloses a brain retractor configured to physically contact the brain, therefore the retractor shaft would be inserted into the surgical field oft the head and brain, please see below for further clarification on the retractor shaft), the retraction tip having a distal-facing concave end (Fig. 1 shows the tip being curved into a concave end); 
manipulating tissue in the surgical field with the retraction tip (the tip of the retractor is configured to make contact with brain tissue, thus manipulate the tissue via force and pressure); 
sensing at least one physiological parameter of the tissue using a sensor disposed on the retraction tip (Col. 3 discloses a pressure sensor ref. 15, Fig. 2B and show the sensor being located substantially through the shaft and the tip); and 
activating an illumination source disposed in the retraction tip when a parameter sensed by the sensor is outside a preset range (Col. 3, lines 33-36 & Col. 5, lines 20 - 40).  


    PNG
    media_image3.png
    385
    556
    media_image3.png
    Greyscale


Regarding claim 32, Lewis discloses the method of claim 31, further comprising contacting tissue or bone within the surgical field with the concave end of the retraction tip (the tip, housing the sensor, is configured to contact brain tissue).  

Regarding claim 36, Lewis discloses the method of claim 31, wherein activating an illumination source further comprises activating a plurality of illumination sources (Col. 5, lines 20 - 21).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis (US 3,888,117) in view of Danitz et al. (US 2006/0094931 A1).

Regarding claims 33 and 34, Lewis discloses the method of claim 31, except for further comprising mating the retractor to a support structure and wherein mating the retractor to the support structure further comprises wrapping a malleable connector of the retractor around the support structure.  

Danitz teaches an articulating mechanism for remote manipulation of a surgical
tool (abstract, Figs. 1A - C). Danitz teaches that the device may be used with a plurality
of tools, including retractors (paragraph [0010]) and is shown connected to different
tools (Figs. 6A-C, 7 and 8). Danitz teaches a support structure (paragraph [0059], ref. 632, Fig. 6C) engaged with a malleable connector (ref. 634, Fig. 6C). Danitz teaches that the device enhances remote maneuverability to controllably navigate complex anatomy and may allow more efficient and precise advancement and deployment of surgical and diagnostic instruments and tools as well as help decrease trauma to 
 for the purpose of enhancing remote maneuverability to controllably navigate complex anatomy and for allowing more efficient and precise advancement and deployment of the retractor as well as helping to decrease trauma to surrounding tissues, minimize patient discomfort, and decrease operative time and perhaps even patient morbidity during various surgical procedures.

Claims 37 - 42 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chappuis (US 5,769,781 A1) in view of Miles (US 2010/0174146 A1).

Regarding claim 37, Chapuis discloses a method of sensing physiological parameters of tissue in a surgical field (Abstract), comprising: 
inserting an elongate retractor shaft into the surgical field, the elongate retractor shaft having a handle portion located on a proximal end of the elongate shaft and a retraction tip disposed on a distal end of the elongate shaft (Fig. 1 shows the retractor being inserted into a surgical field of the spine, the retractor having a tip ref. 40 and a handle ref. 10); 
manipulating tissue with the retraction tip (Figs. 1 and 5 shows the tip manipulating tissue); 

activating an illumination source when the sensed parameter is outside a preset range (Col.5 , lines 5 - 40). 

Chappuis discloses a retractor having a sensor (ref. 50) configured to sense a physiological parameter such as tissue impact, hydrostatics or pressure (Col. 4, lines 20 - 22), however Chappuis is silent regarding that the physiological parameter is selected from a group consisting of temperature, blood oxygen level,3U.S. Appl. No. 16/517,536 Dkt. No. 101896-2173 (DEP6668USCNT2)neural conductivity, and combinations thereof.

Miles teaches a surgical retractor and method configured for spinal surgeries (Abstract, paragraph [0037]) wherein a distal tip of the retractor is equipped with a sensor configured to monitor neural conductivity before, during and/or after the retractor has been positioned at or near the surgical target site (paragraph [0071]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the sensor of Chappuis for the neurological sensor of Mile, for the purpose of better detecting the existence, distance and/or direction of neural structures during the spinal procedure. 

Regarding claim 38, Chappuis in view of Miles discloses the method of claim 37, further comprising monitoring neural conductivity of the tissue (Chappuis as modified by Miles discloses a sensor configured to monitor neural conductivity).  

Regarding claim 39, Chappuis in view of Miles discloses the method of claim 38, wherein monitoring the neural conductivity of the tissue includes sensing a presence of neural tissue (Miles, Abstract, paragraph [0071]).  

Regarding claim 40, Chappuis in view of Miles discloses the method of claim 38, wherein monitoring the neural conductivity of the tissue includes sensing when adjacent neural tissue is active (Miles discloses the use of electrodes, which would measure the conductivity and thus the neural activity of the tissue).  

Regarding claim 41, Chappuis in view of Miles discloses the method of claim 37, wherein sensing the physiological parameter of the tissue includes monitoring real-time data (Miles discloses the use of electrodes, which during surgery are used in real time to detect neural tissue).  

Regarding claim 42, Chappuis in view of Miles discloses the method of claim 37, wherein the elongate retractor shaft includes a lumen extending at least partially through the distal end of the elongate retractor shaft and into at least one aperture formed at a convex surface of the elongate retractor shaft (as shown in Figs. 3 - 5, the shaft comprises a lumen to house the circuit, lights and sensor of the retractor wherein the lumen extends from the distal end to house the sensor ref. 50 to a proximal end of the shaft to house the illumination sources refs. 21/22 via apertures), and wherein 

Regarding claim 44, Chappuis in view of Miles discloses the method of claim 37, further comprising contacting the tissue with the distal end of the retraction tip and sensing the physiological parameter of the contacted tissue (Fig. 5).

Double Patenting
An comparison of the claims in related patents and pending applications having at least one common inventor, applicant and/or are commonly assigned/owned or non-commonly assigned/owned but subject to a joint research agreement as set forth in 35 U.S.C. 102(c) was conducted and no double patenting rejections were applicable. 

Allowable Subject Matter
Claims 35 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 to prior art relating to methods of manipulating tissue and surgical retractors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773